January 10, 2008

Enterprise Acquisition Corp.

6800 Broken Sound Parkway

Boca Raton, Florida 33487

 

UBS Securities LLC

299 Park Avenue

New York, New York 10171

 

Ladenburg Thalmann & Co. Inc.

4400 Biscayne Blvd., 14th Floor

Miami, Florida 33137

 

 

Re:

Initial Public Offering

Gentlemen:

The undersigned officer and stockholder of Enterprise Acquisition Corp.
(“Company”), in consideration of UBS Securities LLC and Ladenburg Thalmann & Co.
Inc. (collectively, the “Underwriters”) having agreed to underwrite an initial
public offering of the securities of the Company (“IPO”) and having completed
the IPO process, hereby agrees as follows (certain capitalized terms used herein
are defined in paragraph 14 hereof):

1.            If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all Insider Shares beneficially owned by
him in accordance with the majority of the votes cast by the holders of the IPO
Shares.

2.            In the event that the Company fails to consummate a Business
Combination within 24 months from the effective date (“Effective Date”) of the
registration statement relating to the IPO, the undersigned will (i) cause the
Trust Fund to be liquidated and distributed to the holders of IPO Shares and
(ii) take all reasonable actions within his power to cause the Company to
liquidate as soon as reasonably practicable. The undersigned hereby waives any
and all right, title, interest or claim of any kind in or to any distribution of
the Trust Fund and any remaining net assets of the Company as a result of such
liquidation with respect to the Insider Shares beneficially owned by him
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever.

3.            In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned agrees to present to the
Company for its consideration, prior to presentation to any other person or
entity, any suitable opportunity to acquire an operating business, until the
earlier of the consummation by the Company of a Business Combination, the
liquidation of the Company or until such time as the undersigned ceases to be an
officer of the Company, subject to any pre-existing fiduciary and contractual
obligations the undersigned might have.

 

--------------------------------------------------------------------------------

 

Enterprise Acquisition Corp.

UBS Securities LLC

Ladenburg Thalmann & Co. Inc.

__________, 2008

Page 2

 

4.            The undersigned acknowledges and agrees that the Company will not
consummate any Business Combination which involves a company which is affiliated
with any of the Insiders unless the Company obtains an opinion from an
independent investment banking firm reasonably acceptable to the Underwriters
that the business combination is fair to the Company’s stockholders from a
financial perspective.

5.            Neither the undersigned, any member of the family of the
undersigned, nor any affiliate (“Affiliate”) of the undersigned will be entitled
to receive and will not accept any compensation for services rendered to the
Company prior to or in connection with the consummation of the Business
Combination; provided that commencing on the Effective Date, Bell & Staton, Inc.
(“Related Party”), shall be allowed to charge the Company $7,500 per month, to
compensate it for certain general and administrative services including office
space, utilities and secretarial support, as may be required by the Company from
time to time. The Related Party and the undersigned shall also be entitled to
reimbursement from the Company for their out-of-pocket expenses incurred in
connection with seeking and consummating a Business Combination.

6.            Neither the undersigned, any member of the family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive or
accept a finder’s fee or any other compensation in the event the undersigned,
any member of the family of the undersigned or any Affiliate of the undersigned
originates a Business Combination.

7.            The undersigned will escrow all of the Insider Shares beneficially
owned by him acquired prior to the IPO until one year after the consummation by
the Company of a Business Combination subject to the terms of a Stock Escrow
Agreement which the Company will enter into with the undersigned and an escrow
agent acceptable to the Company.

8.            The undersigned agrees to be the Chief Financial Officer of the
Company until the earlier of the consummation by the Company of a Business
Combination or the liquidation of the Company. The undersigned’s biographical
information furnished to the Company and the Underwriters and attached hereto as
Exhibit A is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of the
information required to be disclosed pursuant to Item 401 of Regulation S-K,
promulgated under the Securities Act of 1933. The undersigned’s Questionnaire
furnished to the Company and the Underwriters and annexed as Exhibit B hereto is
true and accurate in all respects. The undersigned represents and warrants that:

(a)          he is not subject to, or a respondent in, any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction;

 

--------------------------------------------------------------------------------

 

Enterprise Acquisition Corp.

UBS Securities LLC

Ladenburg Thalmann & Co. Inc.

__________, 2008

Page 3

 

(b)          he has never been convicted of or pleaded guilty to any crime (i)
involving any fraud or (ii) relating to any financial transaction or handling of
funds of another person, or (iii) pertaining to any dealings in any securities
and he is not currently a defendant in any such criminal proceeding; and

(c)          he has never been suspended or expelled from membership in any
securities or commodities exchange or association or had a securities or
commodities license or registration denied, suspended or revoked.

9.            The undersigned has full right and power, without violating any
agreement by which he is bound, to enter into this letter agreement and to serve
as Chairman of the Board of the Company.

10.          The undersigned hereby waives his right to exercise conversion
rights with respect to any shares of the Company’s common stock owned or to be
owned by the undersigned, directly or indirectly, and agrees that he will not
seek conversion with respect to such shares in connection with any vote to
approve a Business Combination.

11.          The undersigned hereby agrees to not propose, or vote in favor of,
an amendment to the Company’s Certificate of Incorporation to extend the period
of time in which the Company must consummate a Business Combination prior to its
liquidation. This paragraph may not be modified or amended under any
circumstances.

12.          The undersigned authorizes any employer, financial institution, or
consumer credit reporting agency to release to the Underwriters and its legal
representatives or agents (including any investigative search firm retained by
the Underwriters) any information they may have about the undersigned’s
background and finances (“Information”). Neither the Underwriters nor its agents
shall be violating the undersigned’s right of privacy in any manner in
requesting and obtaining the Information and the undersigned hereby releases
them from liability for any damage whatsoever in that connection.

13.          This letter agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction . The undersigned hereby (i) agrees
that any action, proceeding or claim against her arising out of or relating in
any way to this letter agreement (a “Proceeding”) shall be brought and enforced
in the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Akerman Senterfitt as agent for the service
of process in the State of New York to receive, for the undersigned and on his
behalf, service of process in any Proceeding. If for any reason such agent is
unable to act as such, the undersigned will promptly notify the Company and the
Underwriters and appoint a substitute agent acceptable to each of the Company
and the Underwriters within 30 days and nothing in this letter will affect the
right of either party to serve process in any other manner permitted by law.

 

--------------------------------------------------------------------------------

 

Enterprise Acquisition Corp.

UBS Securities LLC

Ladenburg Thalmann & Co. Inc.

__________, 2008

Page 4

 

14.          As used herein, (i) a “Business Combination” shall mean an
acquisition by merger, capital stock exchange, asset or stock acquisition,
reorganization or otherwise, of an operating business; (ii) “Insiders” shall
mean all officers, directors and stockholders of the Company immediately prior
to the IPO; (iii) “Insider Shares” shall mean all of the shares of Common Stock
of the Company acquired by an Insider prior to the IPO; (iv) “IPO Shares” shall
mean the shares of Common Stock issued in the Company’s IPO; and (v) “Trust
Fund” shall mean the trust fund into which a portion of the net proceeds of the
Company’s IPO will be deposited.

 

 

 

 

Ezra Shashoua

 

 

Print Name of Insider

 

 

 

 

 

 

 

 

/s/ Ezra Shashoua

 

 

Signature

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

 

Mr. Shashoua joined Enterprise Acquisition Corp. in 2007. Previously, from 2003
to 2007, he was Executive Vice President and Chief Financial Officer of Cruzan
International, Inc., a Florida based publicly held spirits company which owned
the Cruzan Rum brand and various manufacturing plants. He was part of the
management team that grew the long ignored Cruzan brand into a 700,000 annual
case premium rum.

 

Prior to his employment at Cruzan, he served in a similar capacity from 2001 to
2003 at NationsRent, Inc., a publicly held NYSE equipment rental company, and
led the effort to successfully restructure and turnaround the highly leveraged
company.

 

Mr. Shashoua had previously been at 7-Eleven, Inc. where he served in various
roles of increasing responsibility over 18 years culminating in his appointment
as Chief Financial Officer. During his tenure, the company went through a
leveraged buyout, reorganization and sale. After reorganization, Mr. Shashoua
was a leader of the management team that revitalized the 7-Eleven convenience
store concept.

 

Mr. Shashoua started his career as an attorney at the law firm of Sonnenschein
Nath and Rosenthal in Chicago. He holds a B.A. from Northwestern University and
a J.D. from Illinois institute of Technology-Chicago Kent College of Law.

 

--------------------------------------------------------------------------------

 

Exhibit B

 

[D&O questionnaire]

 

 

 